internal_revenue_service number release date index number ------------------------------------------ ----------------------------------- ------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc ita plr-153547-12 date date re request to revoke the election not to deduct the additional first year depreciation taxpayer a b sb_se official ---------------------------------------------------- ----------------------------------------------------------- --------------------------- --------------------------- dear ---------------- this letter responds to a letter dated date and supplemental correspondence requesting the consent of the commissioner of internal revenue to revoke taxpayer’s elections not to deduct the additional first year depreciation that were made on its federal tax returns for the taxable years ended a and b facts taxpayer represents that the facts are as follows taxpayer is an s-corporation with a calendar year-end taxpayer is engaged in the business of retail sales of ice to the public using ice vending machines on its timely filed federal tax_return for the taxable_year ended a taxpayer made an election not to deduct the 50-percent additional first year depreciation under sec_168 of the internal_revenue_code for all 7-year and 15-year_property placed_in_service during that taxable_year on its timely filed federal tax_return for the taxable_year ended b taxpayer made an election not to deduct the 100-percent additional first year depreciation under sec_168 for all 15-year_property placed_in_service during that taxable_year at the time taxpayer filed its federal tax returns for the taxable years ended a and b taxpayer was not aware that its majority shareholder needed taxpayer to flow- through the additional first year depreciation deduction to offset other income on that plr-153547-12 individual’s federal_income_tax returns for the taxable years ended a and b if taxpayer was made aware of this situation before taxpayer filed its federal tax returns for the taxable years ended a and b taxpayer would have claimed the additional first year depreciation deduction for the qualified_property placed_in_service in the taxable years ended a and b ruling requested taxpayer requests to revoke its election not to deduct the 50-percent additional first year depreciation for qualified_property that is 7-year or 15-year_property placed_in_service during the taxable_year ended a and its election not to deduct the 100-percent additional first year depreciation for qualified_property that is 15-year_property placed_in_service during the taxable_year ended b law sec_168 allows a 50-percent additional first year depreciation deduction for the taxable_year in which qualified_property as defined in sec_168 is placed_in_service by a taxpayer sec_168 provides that in the case of qualified_property acquired by the taxpayer under rules similar to the rules of sec_168 and iii after date and before date and which is placed_in_service by the taxpayer before date before date in the case of property described in sec_168 or c a 100-percent additional first year depreciation deduction for the taxable_year in which such qualified_property is placed_in_service by the taxpayer is allowable section dollar_figure of revproc_2011_26 2011_16_irb_664 provides that depreciable_property is eligible for the 100-percent additional first year depreciation deduction if the property is qualified_property as defined in sec_168 and also meets the additional requirements in section dollar_figure of revproc_2011_26 further section dollar_figure of revproc_2011_26 provides that rules similar to the rules in sec_1_168_k_-1 of the income_tax regulations for qualified_property or for 30-percent additional first year depreciation deduction apply sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 as meaning in general each class of property described in sec_168 for example 5-year_property sec_1_168_k_-1 provides that an election not to deduct the additional first year depreciation for a class of property that is qualified_property placed_in_service during the taxable_year is revocable only with the prior written consent of the plr-153547-12 commissioner of internal revenue to seek the commissioner’s consent the taxpayer must submit a request for a letter_ruling conclusions based solely on the facts and representations submitted we conclude that a revocation of taxpayer’s election not to deduct the 50-percent additional first year depreciation for qualified_property that is 7-year or 15-year_property placed_in_service by taxpayer in the taxable_year ended a and a revocation of taxpayer’s election not to deduct the 100-percent additional first year depreciation for qualified_property that is year property placed_in_service by taxpayer in the taxable_year ended b is permitted under sec_1_168_k_-1 accordingly taxpayer is granted calendar days from the date of this letter to revoke its election not to deduct the additional first year depreciation for qualified_property that is 7-year or 15-year_property placed_in_service by taxpayer in the taxable_year ended a and for qualified_property that is 15-year_property placed_in_service by taxpayer in the taxable_year ended b the revocation must be made in a written_statement filed with taxpayer’s amended federal tax returns for the taxable years ended a and b in addition a copy of this letter must be attached to such amended returns a copy is enclosed for that purpose except as specifically ruled upon above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in the taxable years ended a and b is eligible for the additional first year depreciation deduction under sec_168 or sec_168 or the propriety of taxpayer’s determination of the class of property for any item of depreciable_property placed_in_service by taxpayer in the taxable years ended a and b this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-153547-12 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the sb_se official sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy copy of this letter
